389 F.2d 93
James S. PACHECO, Appellant,v.Matthew CARBERRY et al., Appellees.
No. 21669.
United States Court of Appeals Ninth Circuit.
January 16, 1968.

Edward L. Cragen (argued), James S. Pacheco, San Francisco, Cal., for appellant.
Carl S. Mayer, Deputy Atty. Gen., (argued), Thomas C. Lynch, Atty. Gen. of California, Robert R. Granucci, Deputy Atty. Gen., San Francisco, Cal., for appellees.
Before CHAMBERS, POPE and DUNIWAY, Circuit Judges.
PER CURIAM:


1
Appellant's petition for a writ of habeas corpus was dismissed in the district court. He appeals.


2
One of his points is appropriate for decision here now. That is his attack on the state search warrant and the fruits thereof. We find the warrant on the facts here not infirm, but valid under United States v. Ventresca, 380 U.S. 102, 85 S.Ct. 741, 13 L.Ed.2d 684.


3
As to all other points raised here, we find Pacheco has not exhausted his state remedies.


4
Affirmed.